Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 51-70 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 51, 61, and 69.
The combination of claims specify an apparatus (STA) and a non-transitory computer-readable storage medium  performing a ranging procedure to decode an initial ranging trigger frame comprising a ranging trigger subtype field and a common information field, the ranging trigger subtype field indicating the initial ranging trigger frame is a trigger frame for polling, the common information field indicating whether one or more trigger frames for polling are to be subsequently transmitted, and decode one or more user information fields of the initial ranging trigger frame to identify one or more STAs available to participate in the ranging procedure, wherein if the STA is identified in one of the user information fields, then the STA is to remain ready to participate in an initial ranging instance of the ranging procedure, and wherein if the STA is not identified in one of the user information fields, and if the common information field indicates more than one trigger frame ranging poll is to be transmitted, the STA is to be ready to participate in a subsequent ranging instance of the ranging procedure following the initial ranging instance, and if the STA was identified in one of the user information fields of the initial ranging trigger frame, the STA to encode and transmit a feedback frame indicating the STA's participation in ranging measurements during the initial ranging instance; if the STA was not identified in one of the user information fields of the initial ranging trigger frame, the STA to decode a subsequent ranging trigger frame received after the initial ranging instance having a ranging trigger subtype field to indicate that the subsequent ranging trigger frame (TF) is a TF ranging poll; determine if the STA is identified in one of the user information fields of the subsequent ranging trigger frame for participation 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. Specifically, a ranging trigger message comprising a ranging trigger subtype field and a common information field, the ranging trigger subtype field to indicate that the initial ranging trigger frame is a trigger frame for polling, the common information field to indicate whether one or more trigger frames for polling are to be subsequently transmitted is considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.L.S/Examiner, Art Unit 2416     
                                                                                                                                                                                                   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416